PER CURIAM.
Derrick Hanna appeals an order denying his motion for postconviction relief. During the pendency of this appeal, the trial court corrected a scrivener’s error in the sentencing order in one of the appellant’s cases, so that as corrected, the sentencing orders now are consistent with the sentence length agreed to in the original plea bargain.
*300The defendant in his pro se submission argues that Walters v. State, 812 So.2d 457 (Fla. 5th DCA 2002), prohibits the restructuring of the appellant’s sentences in order to carry out the original sentencing intent. To the contrary, the Walters decision confirms that such a restructuring is permissible.
Affirmed.